Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 6, 2019

                                     No. 04-18-00509-CV

                                   TITLE SOURCE, INC.,
                                         Appellant

                                               v.

             HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-06300
                        Honorable David A. Canales, Judge Presiding

                                        ORDER
       This appeal was scheduled for formal submission and oral argument at 9:00 a.m. on
Thursday, February 14, 2019. On January 30, 2019, appellants filed an unopposed motion,
seeking to reschedule submission and oral argument.

        After review, we GRANT appellant’s motion to reschedule submission and oral
argument. We ORDER the oral argument scheduled for February 14, 2019 at 9:00 a.m.
cancelled, and the submission date of February 14, 2019 withdrawn. We further ORDER this
appeal to be submitted on April 29, 2019, and oral argument to be heard on Monday, April 29,
2019, at 1:30 p.m. before a panel consisting of Chief Justice Marion, Justice Martinez, and
Justice Rios in the courtroom of the Fourth Court of Appeals.

        The parties are reminded that arguments are limited to twenty (20) minutes for each side
with ten (10) minutes rebuttal allotted to appellant.

         We order the clerk of this court to serve a copy of this order on all counsel.

It is so ORDERED on February 6, 2019.

                                             PER CURIAM

ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court